continued from PTO-303, item 3(a):
           The amendments to the independent claims are new issues requiring further search and/or consideration. Such further consideration and search was performed under AFCP 2.0 per Applicant’s request. However, because the amendments do not place the application in condition for allowance, as detailed below, and because they raise potential new grounds of rejection, the amendments do not materially reduce or simplify the issues for appeal, and therefore, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
	“But the teachings of Maher and DeCia fail, alone or in combination, to teach what Applicant has claimed at least with respect to a virtual key fob.” (see page 6, last par)
	Examiner maintains:
	(i) Maher discloses:
	 [0049] “For example, the telematics system 106 [i.e., the virtual key fob ] may allow a user to remotely start the vehicle 100 or unlock/lock the doors of the vehicle 100 from a device associated with the user.”; [0039] “body control module”; [0043] “door control units”.
	Maher further discloses:
           [0053] “The system, components, and devices included in and/or associated with the vehicle 100 may be communicatively coupled using a variety of suitable communication networks and/or communication technologies. Network connections may include intra-vehicle communication networks and inter-vehicle networks.”; and
           [0055] “The intra-vehicle networks may further include one or more intra-vehicle wireless [i.e., using radio frequencies, such as Bluetooth, wifi, etc. ] communication networks. … (e.g., using Bluetooth.RTM. or the like)”.
           Therefore, Maher suggests a virtual key fob sending radio frequencies, e.g. to body control unit (BCM), door control units, to lock/unlock doors.
          (ii) The newly found reference OZ et al. (U.S. 2018/0240067 A1) discloses:

              [0074] “An embodiment of a key fob access module may be a Body Control Module (BCM) installed in the target vehicle. A first rolling security key can be used by of a Body Control Module (BCM) of the target vehicle of the customer. The security module in the server associated with the package-exchange-service is configured to command the onboard actuation module in the target vehicle of the customer via using Wi-Fi or cellular communication to establish a secure communication with the onboard actuation module and to send commands including the lock and unlock commands using one or more rolling security keys of a Body Control Module of the target vehicle of the customer to the onboard actuation module. The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys [e.g., from a key fob ], the onboard actuation module [i.e., the virtual key fob ] communicates RF signals [i.e., radio frequency ] including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.”
                Therefore, OZ disclose a virtual key fob sending radio frequencies to lock/unlock doors.
                Therefore, Maher, as well as newly found  reference OZ, disclose or suggest the claimed limitation. 
(b)	Applicant submits:
	“There is no teaching or suggestion that the requests, once received by the vehicle, are further used by a key fob board operating to transmit a radio frequency key fob command just as an actual key fob would do for implementation by the vehicle.” (see page 8, 1st par)
	Examiner maintains:
           Maher, as well as newly found reference OZ, disclose or suggest the claimed limitation (see (a) above).


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/MICHAEL W CHAO/Examiner, Art Unit 2492